                       Case 5:17-cv-05042-JLV Document 153 Filed 05/24/19 Page 1 of 3 PageID #: 1938




                                   UNITED STATES DISTRICT COURT SOUTH DAKOTA
                                            WESTERN DIVISION, RAPID CITY DIVISION


                   Holli Telford                                          CIV. 17-5042-JLV
                            Plaintiff
                                 V.

                   Ron A. Bradeen, Bradeen                                 NOTICE OF CHANGE OF
                   Rea! Estate, Jeff Storm, Jim Bultsma                    ADDRESS TO PO BOX
                   Jim Ashmore, Southern Hills Title                        9262, RAPID CITY, SD 57709
                   Company, Morningside Properties LLP;
                   Heartland Real Estate; Verylis R. Boyd,
                   and Warner C. Boyd.

                            Defendants




                                  Comes now, Holli Telford to notice this Court to change her address to PO Box
                   9262, Rapid City, SD 57709.


                       Dated: May 21, 2019
                                                                                        eford



                                                               Certificate of Service

                                     The Clerk of the court is directed to file foregoing document into the ECF filing
                       system.




.   ••   •   , 1 . >             f»:■ X'•                      .'4 • '
Case 5:17-cv-05042-JLV Document 153 Filed 05/24/19 Page 2 of 3 PageID #: 1939




                                                  RAPXl:
                                                                                U.s^-POSTAGE
     idofu-eO 5i?d^i                                                            g.   $0.55
                                                                                » FCML   -   0000

                                                           CPU                  5 Orig: 57702 ^
                                                                                S 05/23/19
                                                                                g 11113188
                                                                                              eS
                                                                                c             S

                                                                      cf"cWv-r
                                     5"/^           5/,
                                                            50 577i>^



                                   577013:2673




                                                                                                     /
                                                                                                    /
 /   Case 5:17-cv-05042-JLV Document 153 Filed 05/24/19 Page 3 of 3 PageID #: 1940
/




                               received
                                 MAY 2 4 2019
                                      DISTRJCT COURT
                                rapid city, s. dak.
